Exhibit 10.2

 

FIRST-LIEN INTERCREDITOR AGREEMENT

 

among

 

WALTER ENERGY, INC.

 

THE OTHER GRANTORS PARTY HERETO,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Credit Agreement Collateral Agent and Authorized Representative

for the Credit Agreement Secured Parties,

 

UNION BANK, N.A.,
as Initial Additional Collateral Agent and Initial Additional Authorized
Representative

for the Initial Additional First-Lien Secured Parties

 

and

 

each additional Collateral Agent and Authorized Representative from time to time
party hereto

 

dated as of September 27, 2013

 

--------------------------------------------------------------------------------


 

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of September 27, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, this “Agreement”), among Walter Energy, Inc., a Delaware corporation
(the “Company”), the other Grantors (as defined below) from time to time party
hereto, Morgan Stanley Senior Funding, Inc. (“MSSF”), as collateral agent for
the Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Credit Agreement Collateral
Agent”) and as Authorized Representative for the Credit Agreement Secured
Parties, Union Bank, N.A. (“Union Bank”), as collateral agent for the Initial
Additional First-Lien Secured Parties (as defined below) (solely in such
capacity and together with its successors in such capacity, the “Initial
Additional Collateral Agent”) and as Authorized Representative (as defined
below) for the Initial Additional First-Lien Secured Parties (in such capacity
and together with its successors in such capacity, the “Initial Additional
Authorized Representative”), and each additional Collateral Agent and Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as each such term is defined below)
with respect to which it is acting in such capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Initial Additional
Collateral Agent, the Administrative Agent (as defined below) (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First-Lien Secured Parties) and each additional Authorized Representative and
Collateral Agent (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01  Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement (as
defined below) or, if defined in the New York UCC, the meanings specified
therein.  As used in this Agreement, the following terms have the meanings
specified below:

 

“Additional First-Lien Documents” means, with respect to any Series of
Additional First-Lien Obligations, the notes, indentures, credit agreements,
security documents and other operative agreements evidencing or governing such
Indebtedness, including the Initial Additional First-Lien Documents and each
other agreement entered into for the purpose of securing any Series of
Additional First-Lien Obligations; provided that in each case, the Indebtedness
thereunder (other than the Initial Additional First-Lien Obligations) has been
designated as Additional First-Lien Obligations pursuant to Section 5.13.

 

“Additional First-Lien Obligations” means all amounts owing to any Additional
First-Lien Secured Party (including the Initial Additional First-Lien Secured
Parties) pursuant to the terms of any Additional First-Lien Document (including
the Initial Additional First-Lien Documents), including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the respective Additional First-Lien Document, whether or not
such

 

--------------------------------------------------------------------------------


 

interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees, renewals and
extensions of the foregoing amounts.

 

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

 

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent, and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent under and as defined in the Credit Agreement or the Credit
Agreement Collateral Agent, (ii) in the case of the Initial Additional
First-Lien Obligations or the Initial Additional First-Lien Secured Parties, the
Initial Additional Authorized Representative, and (iii) in the case of any other
Series of Additional First-Lien Obligations or Additional First-Lien Secured
Parties that become subject to this Agreement after the date hereof, the
Authorized Representative named for such Series in the applicable Joinder
Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and all other insolvency, bankruptcy,
receivership, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, rearrangement, reorganization , or similar legal
requirements of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

 

“Collateral Agent” means, at any time, (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Credit Agreement
Collateral Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Collateral Agent, and (iii) in the case of any other Series of
Additional First-Lien Obligations or Additional First-Lien Secured Parties that
become subject to

 

2

--------------------------------------------------------------------------------


 

this Agreement after the date hereof, the Collateral Agent named for such
Series in the applicable Joinder Agreement.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First-Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

 

“Credit Agreement” means that certain Credit Agreement, dated as of April 1,
2011, among the Company, Western Coal ULC, Walter Energy Canada Holdings, Inc.,
the lenders from time to time party thereto, and MSSF, as administrative agent
(in such capacity and together with its successors in such capacity, the
“Administrative Agent”), as amended, restated, amended and restated,
supplemented, modified, replaced and/or Refinanced from time to time in
accordance with the terms hereof and thereof.

 

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Credit Agreement Obligations” means all “Obligations” as defined in the
Guaranty and Collateral Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Creditors” as defined in
the Guaranty and Collateral Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral.  The term “Discharged” shall
have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with Additional First-Lien
Obligations secured by such Shared Collateral under a First-Lien Security
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to each Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

3

--------------------------------------------------------------------------------


 

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations (including
the Initial Additional First-Lien Obligations).

 

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations and any Authorized Representative thereof.

 

“First-Lien Security Documents” means the U.S. Guaranty and Collateral
Agreement, the other Security Documents (as defined in the Credit Agreement),
the Initial Additional Collateral Agreement and each other agreement entered
into in favor of the applicable Collateral Agent for the purpose of securing any
Series of Additional First-Lien Obligations.

 

“Grantor” means the Company and each other Subsidiary of the Company which has
granted a security interest in any of the Shared Collateral pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations
(including any such Person which becomes a party to this Agreement as
contemplated by Section 5.16).  The Grantors existing on the date hereof are set
forth in Annex I hereto.

 

“Guaranty and Collateral Agreement” means the “US Guaranty and Collateral
Agreement” as defined in the Credit Agreement.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“Initial Additional Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

 

“Initial Additional Collateral Agreement” means the First-Lien Notes Collateral
Agreement, dated as of the date hereof, among the Grantors party thereto and the
Initial Additional Collateral Agent.

 

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Indenture, the notes issued thereunder, the Initial Additional
Collateral Agreement, and any security documents and other operative agreements
evidencing or governing the Indebtedness thereunder or the liens securing such
Indebtedness (including, without limitation, mortgages), including any agreement
entered into for the purpose of securing the Initial Additional First-Lien
Obligations.

 

“Initial Additional First-Lien Indenture” mean that certain Indenture, dated as
of September 27, 2013, among the Company, Union Bank, as trustee, and the other
parties thereto as amended, restated, amended and restated, supplemented,
modified, replaced and/or Refinanced from time to time in accordance with the
terms hereof and thereof.

 

“Initial Additional First-Lien Obligations” means the Additional First-Lien
Obligations pursuant to the Initial Additional First-Lien Documents.

 

4

--------------------------------------------------------------------------------


 

“Initial Additional First-Lien Secured Parties” means the “Secured Parties” as
defined in the Initial Additional Collateral Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
(and, in each case, other than in a transaction expressly permitted by the terms
of each Additional First-Lien Document and the Credit Agreement); or

 

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
hereof required to be delivered by an Authorized Representative and the
applicable Collateral Agent with respect to the additional Series of Additional
First-Lien Obligations pursuant to Section 5.13 hereof in order to establish an
additional Series of Additional First-Lien Obligations and become Additional
First-Lien Secured Parties hereunder.

 

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral.

 

“MSSF” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

5

--------------------------------------------------------------------------------


 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Applicable Authorized Representative or
any Collateral Agent (at the instruction of the Applicable Authorized
Representative) has commenced and is diligently pursuing any enforcement action
with respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.  Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the First-Lien Security Documents.

 

“Proceeds” has the meaning assigned to such term in Section 2.01.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Secured Credit Document” means (i) the Credit Agreement and each other Credit
Document (as defined in the Credit Agreement), (ii) each Initial Additional
First-Lien Document, and (iii) each Additional First-Lien Document.

 

6

--------------------------------------------------------------------------------


 

“Senior Class Debt” has the meaning assigned to such term in Section 5.13.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 5.13.

 

“Senior Lien” means the Liens on the Collateral in favor of the First-Lien
Secured Parties under the First-Lien Security Documents.

 

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) any other Additional First-Lien Secured Parties that become subject to
this Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such other Additional First-Lien
Secured Parties) and (b) with respect to any First-Lien Obligations, each of
(i) the Credit Agreement Obligations, (ii) the Initial Additional First-Lien
Obligations, and (iii) the other Additional First-Lien Obligations incurred
pursuant to any Additional First-Lien Document, the holders of which, pursuant
to any Joinder Agreement, are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such other Additional First-Lien
Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations (or their respective Authorized
Representatives or the applicable Collateral Agent on behalf of such holders)
hold a valid and perfected security interest at such time.  If more than two
Series of First-Lien Obligations are outstanding at any time and the holders of
less than all Series of First-Lien Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First-Lien Obligations that
hold a valid and perfected security interest in such Collateral at such time and
shall not constitute Shared Collateral for any Series which does not have a
valid and perfected security interest in such Collateral at such time.

 

“Union Bank” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

SECTION 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to

 

7

--------------------------------------------------------------------------------


 

refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

SECTION 1.03  Impairments.  It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such
Series (and not the First-Lien Secured Parties of any other Series) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the First-Lien Obligations of such Series are unenforceable under applicable
law or are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided, that the existence of a maximum claim with respect to
Mortgaged Properties (as defined in the Credit Agreement) which applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations.  In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment.  Additionally, in the event the First-Lien Obligations of
any Series are modified pursuant to applicable law (including, without
limitation, pursuant to Section 1129 of the Bankruptcy Code), any reference to
such First-Lien Obligations or the First-Lien Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01  Priority of Claims.  (a) Anything contained herein or in any of
the Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.03), if an Event of Default has occurred and is continuing, and any
Collateral Agent or any First-Lien Secured Party is taking action to enforce
rights in respect of any Shared Collateral, or any distribution is made in
respect of any Shared Collateral in any Bankruptcy Case of the Company or any
other Grantor or any First-Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement (to the extent such
payment represents an application of Proceeds made pursuant to this
Section 2.01)) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Shared Collateral

 

8

--------------------------------------------------------------------------------


 

by any First-Lien Secured Party or received by any Collateral Agent or any
First-Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any distribution (subject, in
the case of any such distribution, to the sentence immediately following) to
which the First-Lien Obligations are entitled under any intercreditor agreement
(other than this Agreement (to the extent such distribution represents an
application of Proceeds made pursuant to this Section 2.01)) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
(in its capacity as such) and each Authorized Representative (in its capacity as
such) pursuant to the terms of any Secured Credit Document, (ii) SECOND, subject
to Section 1.03, to the payment in full of the First-Lien Obligations of each
Series on a ratable basis, with such Proceeds to be applied to the First-Lien
Obligations of a given Series in accordance with the terms of the applicable
Secured Credit Documents and (iii) THIRD, after payment of all First-Lien
Obligations, to the Company and the other Grantors or their successors or
assigns, as their interests may appear, or to whosoever may be lawfully entitled
to receive the same, or as a court of competent jurisdiction may direct. 
Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a First-Lien Secured Party) has a Lien or security
interest that is junior in priority to the security interest of any Series of
First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First-Lien
Obligations with respect to which such Impairment exists.

 

(b)                                 It is acknowledged that the First-Lien
Obligations of any Series may, subject to the limitations set forth in the then
extant Secured Credit Documents, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, Refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the First-Lien Secured Parties of any Series.

 

(c)                                  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First-Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the First-Lien Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.03), each First-Lien Secured Party hereby agrees that the Liens
securing each Series of First-Lien Obligations on any Shared Collateral shall be
of equal priority.

 

(d)                                 Notwithstanding anything in this Agreement
or any other First-Lien Security Documents to the contrary, Collateral
consisting of cash and Cash Equivalents pledged to secure Credit Agreement
Obligations consisting of reimbursement obligations in respect of Letters of
Credit or otherwise held by the Administrative Agent or the Credit Agreement
Collateral Agent pursuant to Section 5.02 of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in such Section of
the Credit Agreement (or the arrangements specified therein)  and will not
constitute Shared Collateral.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary in
this Agreement or any other First-Lien Security Documents to the contrary, the
applicable Collateral Agent and/or Authorized Representative (in each case, with
respect to a Series of First-Lien Obligations) may:

 

(i)                                     take any action (not adverse to the
pari-passu status of the Liens on the Shared Collateral securing each other
Series of First Lien Obligations, or the rights of any other Collateral Agent to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect its Lien on the Shared Collateral;

 

(ii)                                  file a claim, proof of claim or statement
of interest with respect to such Series of First-Lien Obligations; provided that
an Insolvency or Liquidation Proceeding has been commenced by or against any of
the Grantors;

 

(iii)                               file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the applicable Series of First-Lien Secured Parties, including
any claims secured by the Shared Collateral, if any, in each case not in
violation of the terms of this Agreement;

 

(iv)                              file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either any Insolvency or Liquidation Proceeding or
applicable non-bankruptcy law, in each case not in violation of the terms of
this Agreement; and

 

(v)                                 vote on any plan of reorganization, file any
proof of claim, make other filings and make any arguments and motions that are,
in each case, in accordance with the terms of this Agreement, with respect to
such Series of First-Lien Obligations and the Shared Collateral.

 

SECTION 2.02  Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.  (a) With respect to any Shared Collateral, (i) only a
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) no Collateral Agent shall follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
any Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First-Lien Security Document, applicable law or otherwise, it
being agreed that only a Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable
First-Lien Security Documents, shall be entitled to take any such actions or

 

10

--------------------------------------------------------------------------------


 

exercise any such remedies with respect to Shared Collateral at such time. 
Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, a Collateral Agent (acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Authorized Representative had a senior Lien on such Collateral
(subject to the requirement to apply proceeds according to Section 2.01).  No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object (or support the challenge of any other Person) to any
foreclosure proceeding or action brought by any Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party or any other exercise
by any Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause any Collateral Agent to do so.  The foregoing shall not
be construed to limit the rights and priorities of any First-Lien Secured Party,
any Collateral Agent or any Authorized Representative with respect to any
Collateral not constituting Shared Collateral.

 

(b)                                 Each of the Authorized Representatives
agrees that it will not accept any Lien on any collateral for the benefit of any
Series of First-Lien Obligations (other than funds deposited for the payment or
discharge or defeasance of any Additional First-Lien Document, to the extent
permitted by the applicable Secured Credit Documents) other than pursuant to the
First-Lien Security Documents to which it is a party and pursuant to Section 3
or Section 5.02 (or other similar provisions) of the Credit Agreement, and by
executing this Agreement (or a Joinder Agreement), each Authorized
Representative and the Series of First-Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other First-Lien Security Documents applicable to it.

 

(c)                                  Each of the First-Lien Secured Parties (and
each Authorized Representative) agrees that it will not (and hereby waives any
right to) question or contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the First-Lien Secured Parties in all or any part of the
Collateral, or (ii) the provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any
Collateral Agent or any Authorized Representative to enforce this Agreement.

 

SECTION 2.03  No Interference; Payment Over.  (a) Each First-Lien Secured Party
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any First-Lien Obligations of any Series or any First-Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First-Lien Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by any Collateral Agent, (iii) except as
provided in Section 2.02, it shall have no right to (A) direct any Collateral
Agent or any other First-Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by any Collateral Agent
or any other First-Lien Secured Party of any right, remedy or power with respect
to any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim

 

11

--------------------------------------------------------------------------------


 

against any Collateral Agent or any other First-Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of any Collateral
Agent, any Applicable Authorized Representative or any other First-Lien Secured
Party shall be liable for any action taken or omitted to be taken by such
Collateral Agent, such Applicable Authorized Representative or other First-Lien
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement, (v) it will not seek, and hereby waives any right,
to have any Shared Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (vi) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First-Lien Secured Party to enforce this Agreement.

 

(b)                                 Each First-Lien Secured Party hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any such Shared Collateral, pursuant to any
First-Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding or through
any other exercise of remedies (including pursuant to any intercreditor
agreement), at any time prior to the Discharge of each of the First-Lien
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other First-Lien Secured Parties and promptly transfer such Shared
Collateral, proceeds or payment, as the case may be, to the applicable
Collateral Agent, to be distributed in accordance with the provisions of
Section 2.01.

 

SECTION 2.04  Automatic Release of Liens; Amendments to First-Lien Security
Documents.  (a) If, at any time any Collateral Agent (at the instruction of the
Applicable Authorized Representative) forecloses upon or otherwise exercises
remedies against any Shared Collateral resulting in a sale or disposition
thereof, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of each relevant Collateral Agent for
the benefit of each Series of First-Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that (x) any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 and (y) such Collateral Agent shall provide notice of (i) the
commencement of any such enforcement action with respect to Shared Collateral;
(ii) any such sale or disposition and (iii) any such release of Shared
Collateral to each other Collateral Agent party hereto.

 

(b)                                 Each First-Lien Secured Party agrees that
any Collateral Agent may enter into any amendment to any First-Lien Security
Document (including, without limitation, to release any Liens securing any
Series of First-Lien Obligations), so long as such Collateral Agent receives a
certificate of an officer of the Company stating that such amendment is
permitted by the terms of each then extant Secured Credit Document. 
Additionally, each First-Lien Secured Party agrees that any Collateral Agent may
enter into any amendment to any First-Lien Security Document solely as such
First-Lien Security Document relates to a particular Series of First-Lien
Obligations (including, without limitation, to release any Liens securing such
Series of First-Lien Obligations), so long as (x) such amendment is in
accordance with the Secured Credit Document pursuant to which such Series of
First-Lien Obligations was incurred and (y) such amendment does not adversely
affect the First-Lien Secured Parties of any other Series.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Each Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by any
Collateral Agent or the Company to evidence and confirm any release of Shared
Collateral or amendment to any First-Lien Security Document provided for in this
Section.

 

(d)                                 In determining whether an amendment to any
First-Lien Security Document is permitted by this Section 2.04, each Collateral
Agent may conclusively rely on a certificate of an officer of the Company
stating that such amendment is permitted by Section 2.04(b) above.

 

SECTION 2.05  Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.  (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding.

 

(b)                                 If the Company and/or any other Grantor
shall become subject to a case (a “Bankruptcy Case”) under the Bankruptcy Code
and shall, as a debtor-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law or the use of cash collateral under Section 363 of the Bankruptcy
Code or any equivalent provision of any other Bankruptcy Law, each First-Lien
Secured Party (other than any Controlling Secured Party or Authorized
Representative of any Controlling Secured Party) agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless any Controlling Secured Party, or an
Authorized Representative of any Controlling Secured Party, shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-a-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-a-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that the First-Lien
Secured Parties of

 

13

--------------------------------------------------------------------------------


 

each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any collateral subject to Liens in favor of the First-Lien
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral; and provided, further, that the First-Lien Secured
Parties receiving adequate protection shall not object to any other First-Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First-Lien Secured Parties in connection with a DIP
Financing or use of cash collateral.

 

SECTION 2.06  Reinstatement.  In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash.

 

SECTION 2.07  Insurance.  As between the First-Lien Secured Parties, the
applicable Collateral Agent, acting at the direction of the Applicable
Authorized Representative, shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

 

SECTION 2.08  Refinancings.  The First-Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First-Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

 

SECTION 2.09  Possessory Collateral Agent as Gratuitous Bailee for Perfection. 
(a) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First-Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First-Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time after the Discharge of the Series of
First-Lien Obligations for which the applicable Collateral Agent is acting, such
Collateral Agent shall (at the sole cost and expense of the Borrower and without
representation or warranty of any kind), promptly deliver all Possessory
Collateral in its possession to the Applicable Authorized Representative (after
giving effect to such Discharge).  Pending delivery to the applicable Collateral
Agent, each other Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

 

(b)                                 The duties or responsibilities of each
Collateral Agent and each other Authorized Representative under this
Section 2.09 shall be limited solely to holding any Shared

 

14

--------------------------------------------------------------------------------


 

Collateral constituting Possessory Collateral as gratuitous bailee for the
benefit of each other First-Lien Secured Party for purposes of perfecting the
Lien held by such First-Lien Secured Parties therein.

 

SECTION 2.10  No New Liens And Similar Agreements.

 

(a)                                 So long as this Agreement has not been
terminated and subject to Section 2.01(d), whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Company or any other
Grantor, the parties hereto agree that the Grantors shall not grant or permit
any additional Liens on any property to secure any First-Lien Obligation (other
than Liens pursuant to Section 2.01(d)) unless it has granted or concurrently
grants a Lien on such property to secure each other Series of First-Lien
Obligations, the parties hereto agreeing that any such Lien shall be subject to
Section 2.01; or

 

(b)                                 The documents and agreements creating or
evidencing the Collateral (which constitutes Shared Collateral) securing each
Series of First-Lien Obligations shall be in all material respects the same
forms of documents.

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

SECTION 3.01  Determinations with Respect to Amounts of Liens and Obligations. 
Whenever any Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Lien Obligations of any Series, or the Shared Collateral subject to any
Lien securing the First-Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative or Collateral Agent and shall be entitled to make such
determination or not make any determination on the basis of the information so
furnished; provided, however, that if an Authorized Representative or Collateral
Agent shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Company.  Each Collateral Agent and each Authorized
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First-Lien Secured
Party or any other person as a result of such determination.

 

ARTICLE IV

 

The Collateral Agents

 

It is understood and agreed that (i) MSSF is entering into this Agreement it its
capacity as Credit Agreement Collateral Agent and the rights, powers, privileges
and protections afforded to the “Administrative Agent” under Section 12 of the
Credit Agreement shall also apply to MSSF as Credit Agreement Collateral Agent
hereunder, (ii) Union Bank is entering into

 

15

--------------------------------------------------------------------------------


 

this Agreement in its capacity as Initial Additional Collateral Agent and the
rights, powers, privileges and protections afforded to the “Collateral Agent”
under Section 10.02 of the Initial Additional First-Lien Indenture shall also
apply to Union Bank as Initial Additional Collateral Agent hereunder and
(iii) each other additional Collateral Agent for any other Series of Additional
First-Lien Obligations shall enter into this Agreement in its capacity as
Collateral Agent and the rights, powers, privileges and protections afforded to
the “Agent” (or such similar term) under the applicable Additional First-Lien
Document shall also apply to such Collateral Agent hereunder. In addition, but
not in substitution of the foregoing and except as expressly provided in this
Agreement, (x) the Credit Agreement Collateral Agent shall not be subject to any
fiduciary, trust or other implied duties to the Initial Additional Collateral
Agent, any other Collateral Agent or any Additional Secured Party other than the
Credit Agreement Secured Parties, (y) the Initial Additional Collateral Agent
shall not be subject to any fiduciary, trust or other implied duties to the
Credit Agreement Collateral Agent, any other Collateral Agent or any First-Lien
Secured Parties other than the Initial Additional Secured Parties and (z) each
other Collateral Agent shall not be subject to any fiduciary, trust or other
implied duties to the Credit Agreement Collateral Agent, the Initial Additional
Collateral Agent, any other Collateral Agent or any First-Lien Secured Parties
other than the Additional First-Lien Secured Parties of the applicable Series.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01  Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                 if to the Credit Agreement Collateral Agent
or the Administrative Agent, to it at 1585 Broadway, New York, NY 10036
Attention of:  Kevin Emerson / Nehal Abdel Hakim (Phone No. 212-761-1098 /
212-761-7364, Fax No. 212-507-1042 / 212-507-8901, Email.
kevin.emerson@morganstanley.com / nehal.abdel.hakim@morganstanley.com);

 

(b)                                 if to the Initial Additional Collateral
Agent or the Initial Additional Authorized Representative, to it at 1251 Avenue
of the Americas, 19th Floor, New York, NY 10020, Attention of: Corporate Trust
and Escrow Services (Fax. No. 646-452-2001); and

 

(c)                                  if to any other Additional Authorized
Representative or any other Collateral Agent, to it at the address set forth in
the applicable Joinder Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in

 

16

--------------------------------------------------------------------------------


 

this Section 5.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 5.01.  As agreed to in writing among
each Collateral Agent and each Authorized Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

SECTION 5.02  Waivers; Amendment; Joinder Agreements.  (a) No failure or delay
on the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative and each Collateral Agent (and
with respect to any such termination, waiver, amendment or modification which by
the terms of this Agreement requires the Company’s consent or which increases
the obligations or reduces the rights of the Company or any other Grantor, with
the consent of the Company).

 

(c)                                  Notwithstanding the foregoing, without the
consent of any First-Lien Secured Party, any Authorized Representative may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.13 and upon such execution and delivery, such
Authorized Representative and the Additional First-Lien Secured Parties and
Additional First-Lien Obligations of the Series for which such Authorized
Representative is acting shall be subject to the terms hereof and the terms of
the other First-Lien Security Documents applicable thereto.

 

(d)                                 Notwithstanding the foregoing, without the
consent of any other Authorized Representative or First-Lien Secured Party, the
Applicable Authorized Representative may effect amendments and modifications to
this Agreement to the extent necessary to reflect any incurrence of any
Additional First-Lien Obligations in compliance with the Credit Agreement and
each other then extant Secured Credit Document.

 

(e)                                  Notwithstanding the foregoing, any Grantor
may become a party hereto by execution and delivery to the Applicable Authorized
Representative of an assumption or joinder agreement in accordance with
Section 5.16.

 

SECTION 5.03  Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as

 

17

--------------------------------------------------------------------------------


 

the other First-Lien Secured Parties, all of whom are intended to be bound by,
and to be third party beneficiaries of, this Agreement.

 

SECTION 5.04  Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 5.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission (including “.pdf” or
“.tif” format) shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

SECTION 5.06  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.07  Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

SECTION 5.08  Submission to Jurisdiction Waivers; Consent to Service of
Process.  Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First-Lien
Security Documents, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York in the County of New York, the federal courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
Section 5.01;

 

18

--------------------------------------------------------------------------------


 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First-Lien Secured Party) to effect
service of process in any other manner permitted by law or shall limit the right
of any party hereto (or any First-Lien Secured Party) to sue in any other
jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 5.09  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

 

SECTION 5.10  Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 5.11  Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

 

SECTION 5.12  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties in relation to one another. 
None of the Company, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First-Lien
Documents), and none of the Company or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V).  Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First-Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

 

SECTION 5.13  Additional Senior Debt.  To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Company may incur Additional First-Lien Obligations. 
Any such additional class or series of Additional First-Lien Obligations (the
“Senior Class Debt”) may be secured by a Lien and may be Guaranteed by the
Grantors on a senior basis, in each case under and pursuant to the relevant
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative and Collateral Agent of any such Senior Class Debt
(each, a “Senior Class Debt

 

19

--------------------------------------------------------------------------------


 

Representative”), acting on behalf of the holders of such Senior Class Debt
(such Authorized Representative, Collateral Agent and holders in respect of any
Senior Class Debt being referred to as the “Senior Class Debt Parties”), becomes
a party to this Agreement by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.

 

In order for a Senior Class Debt Representative to become a party to this
Agreement,

 

(i)                                     such Senior Class Debt Representative
and the applicable Collateral Agent and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II to each Authorized
Representative (with such changes as may be reasonably approved by the
Applicable Authorized Representative (or each Authorized Representative in case
of changes that are materially adverse to the interests of the other Authorized
Representative) and such Senior Class Debt Representative) pursuant to which
such Senior Class Debt Representative becomes an Authorized Representative
and/or Collateral Agent hereunder, and the Senior Class Debt in respect of which
such Senior Class Debt Representative is the Authorized Representative and the
related Senior Class Debt Parties become subject hereto and bound hereby;

 

(ii)                                  the Company shall have (x) delivered to
all Authorized Representatives true and complete copies of each of the
Additional First-Lien Documents relating to such Senior Class Debt, certified as
being true and correct by a Responsible Officer of the Company and (y)
identified the obligations to be designated as Additional First-Lien Obligations
and the initial aggregate principal amount or face amount thereof;

 

(iii)                               (x) all filings, recordations and/or
amendments or supplements to the First-Lien Security Documents necessary or
desirable in the reasonable judgment of the Applicable Authorized Representative
to confirm and perfect the Liens securing the relevant obligations relating to
such Senior Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Applicable Authorized Representative), and (y) all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
have been taken in the reasonable judgment of the Applicable Authorized
Representative), subject, in the case of any action referred to in preceding
sub-clause (x) or (y), to any extension of the time permitted for the taking of
such action in accordance with the relevant Additional First-Lien Documents; and

 

(iv)                              the Additional First-Lien Documents, as
applicable, relating to such Senior Class Debt shall provide, in a manner
reasonably satisfactory to the Applicable Authorized Representative, that each
Senior Class Debt Party with respect to such Senior Class Debt will be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Senior Class Debt.

 

SECTION 5.14  Integration.  This Agreement together with the other Secured
Credit Documents and the First-Lien Security Documents represents the agreement
of each of the Grantors and the First-Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, any Collateral

 

20

--------------------------------------------------------------------------------


 

Agent, any or any other First-Lien Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents or the First-Lien Security Documents.

 

SECTION 5.15 Grantors; Additional Grantors.  The Grantors existing on the date
hereof hereby covenant and agree to cause each Subsidiary of the Company which
becomes a Grantor after the date hereof to contemporaneously become a party
hereto by executing and delivering to each Authorized Representative an
assumption or joinder agreement in form and substance reasonably satisfactory to
the Applicable Authorized Representative (or each Authorized Representative in
case of changes that are materially adverse to the interests of the other
Authorized Representative).  The parties hereto further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person which becomes a Grantor at any time (and any
security granted by any such Person) shall be subject to the provisions hereof
as fully as if same constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence.

 

Section 5.16                             Initial Additional Authorized
Representative.  Whenever reference is made in this Agreement to any action by,
consent, designation, specification, requirement or approval of, notice, request
or other communication from, or other direction given or action to be undertaken
or to be (or not to be) suffered or omitted by the Initial Additional Authorized
Representative to any amendment, waiver or other modification of this Agreement
to be executed (or not to be executed) by the Initial Additional Authorized
Representative or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Initial Additional Authorized
Representative, it is understood that in all cases the Initial Additional
Authorized Representative shall be acting, giving, withholding, suffering,
omitting, making or otherwise undertaking and exercising the same (or shall not
be undertaking and exercising the same) as directed in accordance with the
Initial Additional First-Lien Indenture.

 

Section 5.17 Incorporation by Reference.  Notwithstanding anything to the
contrary herein, Union Bank as Initial Additional Authorized Representative and
Initial Additional Collateral Agent hereunder, is entitled to all the rights,
entitlements, privileges, protections and immunities, including, without
limitation, the right to indemnification and payment of fees and expenses,
granted to Union Bank, as Trustee under the Initial Additional First-Lien
Indenture, for any actions taken by it as Initial Additional Authorized
Representative under this Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Credit Agreement Collateral Agent

 

 

 

By:

/s/ Robbie Pearson

 

 

Name: Robbie Pearson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Authorized Representative for the Credit

Agreement Secured Parties

 

 

 

By:

/s/ Robbie Pearson

 

 

Name: Robbie Pearson

 

 

Title: Authorized Signatory

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as Initial Additional Collateral Agent

 

 

 

 

 

By:

/s/ Bobby Reyes

 

 

Name: Bobby Reyes

 

 

Title: Vice President

 

 

 

 

 

 

 

UNION BANK, N.A.,

 

as Initial Additional Authorized Representative

 

 

 

 

 

By:

/s/ Bobby Reyes

 

 

Name: Bobby Reyes

 

 

Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WALTER ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Senior Vice President,
General Counsel and Secretary

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WALTER ENERGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

BLUE CREEK COAL SALES, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

CLEARWATER ENERGY, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

HAMER PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

J.W. WALTER, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

J.W.I. HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

JIM WALTER RESOURCES, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

LAND HOLDINGS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

TAFT COAL SALES & ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

TUSCALOOSA RESOURCES, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

WALTER BLACK WARRIOR BASIN LLC

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WALTER COKE, INC.

 

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Secretary

 

 

 

 

 

 

 

WALTER EXPLORATION & PRODUCTION LLC

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt 

 

 

Title: Secretary

 

 

 

 

 

 

 

WALTER LAND COMPANY

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt 

 

 

Title: Secretary

 

 

 

 

 

 

 

WALTER MINERALS, INC.

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt 

 

 

Title: Secretary

 

 

 

 

 

 

 

WALTER NATURAL GAS, LLC

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt 

 

 

Title: Secretary

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Grantors

 

1.              Walter Energy, Inc.

 

2.              Walter Energy Holdings, LLC

 

3.              Blue Creek Coal Sales, Inc.

 

4.              Clearwater Energy, Inc.

 

5.              Hamer Properties, Inc.

 

6.              J.W. Walter, Inc.

 

7.              J.W.I. Holdings Corporation

 

8.              Jim Walter Resources, Inc.

 

9.              Land Holdings Corporation

 

10.       Taft Coal Sales & Associates, Inc.

 

11.       Tuscaloosa Resources, Inc.

 

12.       Walter Black Warrior Basin LLC

 

13.       Walter Coke, Inc.

 

14.       Walter Exploration & Production LLC

 

15.       Walter Land Company

 

16.       Walter Minerals, Inc.

 

17.       Walter Natural Gas, LLC

 

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [       ] dated as of [             
],to the FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [                ], 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “First-Lien Intercreditor Agreement”), among Walter
Energy, Inc., a Delaware corporation (the “Company”), certain subsidiaries of
the Company (each a “Grantor”), Morgan Stanley Senior Funding, Inc., as
collateral agent for the Credit Agreement Secured Parties (in such capacity, the
“Credit Agreement Collateral Agent”), and as Authorized Representative for the
Credit Agreement Secured Parties, Union Bank, N.A., as collateral agent for the
Initial Additional Secured Parties (in such capacity, the “Initial Additional
Collateral Agent”, and together with the Credit Agreement Collateral Agent,
each, a “Collateral Agent”) and as Initial Additional Authorized Representative,
and the additional Collateral Agents and Authorized Representatives from time to
time a party thereto.

 

A.  Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First-Lien Intercreditor Agreement.

 

B.  As a condition to the ability of the Company to incur Additional First-Lien
Obligations and to secure such Senior Class Debt with the Senior Lien and to
have such Senior Class Debt guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the First-Lien Security Documents, the Senior
Class Debt Representative in respect of such Senior Class Debt is required to
become an Authorized Representative and Collateral Agent under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the First-Lien Intercreditor Agreement.  Section
5.13 of the First-Lien Intercreditor Agreement provides that such Senior Class
Debt Representative may become an Authorized Representative and Collateral Agent
under, and such Senior Class Debt and such Senior Class Debt Parties may become
subject to and bound by, the First-Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Senior Class Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 5.13 of the First-Lien Intercreditor Agreement. 
The undersigned Senior Class Debt Representative with respect to [insert
description of new Senior Class Debt] (the “New Representative”) is executing
this Representative Supplement in accordance with the requirements of the
First-Lien Intercreditor Agreement and the First-Lien Security Documents.

 

Accordingly, the New Representative agrees as follows:

 

SECTION 1.  In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative and Collateral Agent under, and the related Senior Class Debt and
Senior Class Debt Parties become subject to and bound by, the First-Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and Collateral Agent, and the New Representative, on behalf of itself and such
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First-Lien Intercreditor Agreement applicable to it as an Authorized
Representative and Collateral Agent and to the Senior Class Debt Parties that it
represents as Additional First-Lien Secured Parties.  Each reference to a
“Authorized Representative” and “Collateral Agent” in the First-

 

1

--------------------------------------------------------------------------------


 

Lien Intercreditor Agreement shall be deemed to include the New Representative,
as the context may require.  The First-Lien Intercreditor Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Applicable
Authorized Representative and the other First-Lien Secured Parties that (i) it
has full power and authority to enter into this Representative Supplement, in
its capacity as [agent] [trustee], (ii) this Representative Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with the terms of
such Agreement and (iii) the Additional First-Lien Documents relating to such
Senior Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the First-Lien Intercreditor
Agreement as Additional First-Lien Secured Parties.

 

SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when the Applicable Authorized Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative.  Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission
(including in “.pdf” or “.tif” format) shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the First-Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First-Lien Intercreditor Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. 
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8.  The Company agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the

 

2

--------------------------------------------------------------------------------


 

Applicable Authorized Representative, in each case in accordance with the terms
and provisions of the Secured Credit Documents.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative has duly executed this Representative
Supplement to the First-Lien Intercreditor Agreement as of the day and year
first above written.

 

 

 

[NAME OF NEW REPRESENTATIVE], as

 

 

[          ] for the holders of

 

 

[                            ],

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

4

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

as Credit Agreement Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

UNION BANK, N.A.,

 

 

as Initial Additional Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

WALTER ENERGY, INC.,

 

 

as Company

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[ALL OTHER AUTHORIZED REPRESENTATIVES AND COLLATERAL AGENTS PARTIES FROM TIME TO
TIME]

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

THE OTHER GRANTORS

 

 

LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule I to the
Supplement to the
First-Lien Intercreditor Agreement

 

Grantors

 

[        ]

 

--------------------------------------------------------------------------------